QUAYLE ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
This application is in condition for allowance except for the following formal matters.
 
Objection - Specification
The specification is objected to for the following reasons: missing figure descriptions, and impermissible functional description.
The specification must include a description of each figure. The sole description that the applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of each figure are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II). For this reason, the descriptions that reads:
[1. Heat sensing automatic hand sterilizer]
must be amended to include independent descriptions for Figures 1.1–1.8. The following language and format is suggested:
-- FIG. 1.1 is a perspective view of a HEAT SENSING AUTOMATIC HAND STERILIZER showing the new design; 
FIG. 1.2 is a front view thereof;
FIG. 1.3 is a back view thereof;
FIG. 1.4 is a left side view thereof;
FIG. 1.5 is a right side view thereof;
FIG. 1.6 is a bottom view thereof;
FIG. 1.7 is a top view thereof, and;
FIG. 1.8 is another perspective view thereof; --
The specification of a non-provisional international design application is not permitted to include statements describing matters that are directed to function or are unrelated to the design. See MPEP 2920.04(a)(II). Accordingly, the following functional description must be canceled:
[[ The materials are metal and synthetic resin; this design is a heat-sensing automatic hand sterilizer and is installed and used in schools, companies, restaurants, hospitals, and banks; this design senses heat by body temperature when you place your hand on the table and automatically sprays cleansing liquid. ]]
 
Conclusion
References cited and not applied are considered pertinent to the appearance of the claimed design.
 
Hague - Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
 
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. 
For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
 
Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY W JONES II whose telephone number is (571) 272-5930. The examiner can normally be reached on (571) 272-5930 from 8:00 am to 4:00 pm EST, Mondays through Fridays.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman, can be reached at telephone number (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
 
/B.W.J./
Examiner, Art Unit 2919

/JACK REICKEL/Examiner, Art Unit 2914